Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-4, 6, 8, 10, 23-26, 28, 30-32, 34-36, 38 and 40-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Publication No, US 2018/0109992 to Lee et al. (hereinafter Lee).

As to claims 1, 23 and 24, Lee discloses a method comprising:
 	detecting, by a user device, a network slice or an application associated with an access attempt by the user device to access a wireless network (Lee; Fig.6:S110; [0131]-[0132] shows and discloses a UE identifies (=detecting) initiation of a specific application. Here Lee is applied for the 2nd alternative (i.e an application)) ;
determining, by the user device, an access category based on the detected network slice or detected application (Lee; Fig.6:S110;[0132; [0128]] discloses of determining access category system information (=access category) based on the application.   ; and
 	making, by the user device, a barring decision for the access attempt based on the determined access category (Lee; Fig.6:S120; [0132] shows and discloses the UE determines whether or not access 

 	As to claims 2 and 30, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses wherein the making a barring decision comprises:
 		making, by the user device based on the determined access category, a decision that the access attempt is not barred (Lee; Fig.6:S120; [0132] shows and discloses the UE determines whether or not access attempt for the initiated application is allowed, based on the received access control related  system information and/or and the configuration of categories in the UE).; and
 	the method further comprising performing, by the user device based on the decision, the detected access attempt to the wireless network (Lee; Fig.6:S120; [0132] shows and discloses the UE determines whether or not access attempt for the initiated application is allowed, based on the received access control related  system information and/or and the configuration of categories in the UE). 

	As to claims 3 and 31, the rejection of claim 2 as listed above is incorporated herein. In addition Lee discloses wherein the performing the detected access attempt comprises:
 	sending, by the user device, a radio resource control (RRC) connection request message to request a connection to the wireless network (Lee; Fig.7:S260)

 	As to claims 4 and 32, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses further comprising:


 		wherein determining the access category based on the detected application includes:
 		determining, by the user device, the access category for the access attempt based on the application that is associated with the access attempt and the one or more access category definitions (Lee; [0128] discloses MCPTT application and also discloses access category may correspond to ACDC category (=access category definitions)).

		As to claims 6 and 34, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses further comprising:
	receiving, by the user device, a barring configuration that indicates a set of barring parameters for one or more of the access categories (Lee; [0129] The access control related system information may indicate barring information (e.g. barring time and barring factor) per each category); and
		wherein the making the barring decision for the access attempt includes making, by the user device, a barring decision for the access attempt based on the barring configuration and the access category for the access attempt (Lee; Fig.6:S120; [0132] shows and discloses the UE determines whether or not access attempt for the initiated application is allowed, based on the received access control related  system information and/or and the configuration of categories in the UE).

 		As to claims 8 and 40, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses wherein the application associated with the access attempt is identified by one or more of the following:
 		operating system identity; and
nd alternative).

 	As to claims 10 and 41, the rejection of claim 1 as listed above is incorporated herein. In addition Lee discloses further comprising:
 		receiving a compensation parameter for a user device in Inactive mode (Lee; [0129] The access control related system information may indicate barring information (e.g. barring time and barring factor) per each category. [0146] discloses UE is in idle (=inactive) mode)  ;
 		determining, by the user device, that the user device is in Inactive mode (Lee; [0146] discloses UE is in idle (=inactive) mode)  ; and
 		wherein the making a barring decision comprises:
 		applying, by the user device, the compensation parameter to the making a barring decision for the user device to adjust a barring rate of the access attempt of the user device that is in Inactive mode (Lee; [0118]-[0119]; [0122]).

 		As to claims 25 and 35, the rejection of claim 6 as listed above is incorporated herein. In addition Lee discloses wherein said barring configuration indicates whether a particular access category should be barred with a certain barring factor and barring timer, and wherein said making a barring decision for the access attempt based on the barring configuration and the access category for the access attempt comprises, when said barring configuration indicates that the determined access category should be barred with a certain barring factor and barring time (Lee; [0129] The access control related system information may indicate barring information (e.g. barring time and barring factor) per each category. Fig.6:S120; [0132] shows and discloses the UE determines whether or not access attempt 
 		generating a random number (Lee; [0074]); and
 		deciding that the access attempt is not barred when the random number is less than the certain barring factor, otherwise deciding that the access attempt is at least temporally barred (Lee; [0075]-[0077]; [0112]).

		As to claims 26 and 36, the rejection of claim 6 as listed above is incorporated herein. In addition Lee discloses wherein the set of barring parameters includes at least a barring rate and a barring timer (Lee; [0114] discloses barring rate and [0045] discloses barring timer).

 		As to claims 28 and 38, the rejection of claim 6 as listed above is incorporated herein. In addition Lee discloses wherein the barring configuration that indicates a set of barring parameters for one or more of the access categories provides a different prioritization of one or more access attempts based on access categories of the access attempts (Lee; [0128])



Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 5, 7, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No, US 2018/0109992 to Lee et al. (hereinafter Lee) in view of Applicant submitted prior art 3GPP R2-1706505 to Ericsson et al.  (hereinafter Ericsson)


 		As to claims 5 and 33, Lee discloses a access category, but fails to discloses access category associated with network slice. However, Ericsson discloses further comprising:
 		receiving, by the user device, one or more access category definitions that indicate a respective access category associated with one or more network slices (Ericsson; Section 2.1); and
 		wherein determining the access category based on the detected network slice includes:
 		determining, by the user device, the access category for the access attempt based on the network slice that is associated with the access attempt and the one or more access category definitions (Ericsson; Section 2.1). 
 		It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining access category. One would be motivated to combine the teachings so that UE can make a decision based on the status of the network slice and thus preventing unnecessary request by the UE.  

 		As to claims 7 and 39, Lee discloses a access category, but fails to discloses slice/service type . However, Ericsson discloses wherein the network slice associated with the access attempt is identified by one or more of the following:
 		a slice/service type (SST) (Ericsson; Section 2.1 Table 1 shows slice and service type (i.e emergency call). Here Ericsson is applied for the 1st alternative) ; and
 		a slice/service type (SST) and slice differentiator (SD).
 	 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining access category. One would be motivated to combine the teachings so that UE can make a decision based on the status of the network slice and thus preventing unnecessary request by the UE. 

4.	Claim(s) 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No, US 2018/0109992 to Lee et al. (hereinafter Lee) in view of Applicant submitted prior art 3GPP R2-1702554 to Ericsson et al.  (hereinafter Ericsson)

 		As to claims 27 and 37, Lee discloses a access category, but fails to discloses barring configuration is slice-specific load information. However, Ericsson discloses
 	 	wherein the barring configuration is based on a network slice-specific load information that indicates a network load for each of one or more network slices (Ericsson; Section 2, scenario 1 and scenario 2). 
 	 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining access category. One would be motivated to combine in order to prevent overload situation.  


5.	Claims 13, 17-21, 42 and 47-51 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Applicant submitted prior art 3GPP R2-1702554 to Ericsson et al.  (hereinafter Ericsson) in view of U.S.  Publication No, US 2019/0174536 to Han et al. (hereinafter Han).
 
 	As to claims 13, 18, 42 and 48, Ericsson discloses a method comprising:
 	determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories (Ericsson; Fig.1; Section 2, scenario 1 shows and discloses a gNB (=base station) of receiving network slice information. Section 2 also discloses reducing RAN or CN load by applying access barring. Fig.1 also shows base station is sending parameter (i.e Temp ID, Accepted NSSAI) means barring parameter is determined. Proposal 2 discloses a UE receiving broadcasted barring parameter); and
 	sending, by the base station to a user device, the barring configuration to reduce a load on the wireless network (Ericsson; Fig.1; Section 2, scenario 1 shows and discloses a gNB (=base station) of receiving network slice information. Section 2 also discloses reducing RAN or CN load by applying access barring. . Proposal 2 discloses a UE receiving broadcasted barring parameter).
 	Ericsson discloses a base station or RAN determining the load information of network slice, but fails to disclose receiving load of the network slice from a CN. However, HAN discloses 
 	receiving, by a base station from one or more core network entities within a wireless network, network slice-specific load information that indicates a load for each of one or more network slices (Han; Fig.3: 301, 302)
 	 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining load of 

 		As to claims 17, 21, 47 and 51, the rejection of claim 13 as listed above is incorporated herein. In addition Ericsson-Han discloses wherein the one or more network slices are identified by one or more of the following:
 		a slice/service type (SST) (Ericsson; Section 2 Scenario 1 discloses slice and service type. Here Ericsson is applied for the 1st alternative); and
 		a slice/service type (SST) and slice differentiator (SD).

		As to claims 19 and 49, the rejection of claim 18 as listed above is incorporated herein. In addition Ericsson-Han discloses where the core network entity comprises a first core network entity, and wherein the network slice-specific load information 1s determined by the first core network entity from one or more of the following:
		network slice-specific load information determined or gathered by the first core network entity (Ericsson; Section 2 Scenario 1 discloses reducing CN (=core network) load by applying access barring. Here Ericsson is applied for the 1st alternative); and
		network slice-specific load information received from a second core network entity .

 		As to claims 20 and 50, the rejection of claim 18 as listed above is incorporated herein. In addition Ericsson-Han discloses further comprising:
 		sending, by the core network entity to a user device, one or more access category definitions that indicate an access category associated with one or more network slices (Ericsson; Section 2   

6.	Claim(s) 14-15 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant submitted prior art 3GPP R2-1702554 to Ericsson et al. (hereinafter Ericsson) in view of U.S.  Publication No, US 2019/0174536 to Han et al. (hereinafter Han) in view of Applicant submitted prior art 3GPP R2-1706505 to Ericsson et al.  (hereinafter Ericsson 1)

 		As to claims 14 and 43, Ericsson-Han discloses a access category, but fails to discloses triggering. However, Ericsson 1 discloses
 	 	wherein the barring configuration that indicates a set of barring parameters for one or more access categories indicates whether an access attempt with which a network slice is associated is triggered by radio access network (RAN)-level paging (Ericsson 1; Table 1 shows parameter and Section 2  discloses a trigger to access the network occur in the NAS layers in the UE).
 	 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining access category. One would be motivated to combine in order to access the network based on the received information .  

 		As to claims 15 and 44, the rejection of claim 14 as listed above is incorporated herein. In addition Ericsson-Han-Ericsson 1 discloses wherein the sending comprises sending, by the base station to a user device, the barring configuration, to allow the user device to make a barring decision for an  

7.	Claim(s) 16, 29, 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant submitted prior art 3GPP R2-1702554 to Ericsson et al. (hereinafter Ericsson) in view of U.S.  Publication No, US 2019/0174536 to Han et al. (hereinafter Han) in view of U.S.  Publication No, US 2018/0109992 to Lee et al. (hereinafter Lee)

 	 	As to claims 16 and 45, Ericsson-Han discloses barring parameter, but fails to disclose barring parameter is barring rate and barring timer. However, Lee discloses
 	 	wherein the set of barring parameters includes at least a barring rate and a barring timer (Lee; [0114] discloses barring rate and [0045] discloses barring timer).
 		It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining access category. One would be motivated to combine so that UE can make a decision based on the particular parameter. 

 		As to claims 29 and 46 Ericsson-Han discloses barring parameter, but fails to disclose access category should be barred with a certain barring factor and barring timer. However, Lee discloses
 		wherein said barring configuration indicates whether a particular access category should be barred with a certain barring factor and barring timer (Lee; [0129] The access control related system information may indicate barring information (e.g. barring time and barring factor) per each category). 
 		It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references discloses of determining access 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.